                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WISCONSIN


In re: Steve M. Swattler,                                    Chapter 13 Proceedings
                 Debtor.                                     Case No. 19-29047-beh


    OBJECTION TO TRUSTEE’S MOTION TO DISMISS AND NOTICE OF HEARING


        Steve M. Swattler, by his attorneys, ESSERLAW LLC, respectfully objects to the motion
of the Chapter 13 Trustee for dismissal and states in support of his objection as follows:

       1.      The debtor lost his job earlier this year after taking some time off to help care for
               family members experiencing medical issues and this caused chapter 13 plan
               payments to stop.
       2.      The debtor found new employment as a chef with Fox Cities Champion Center,
               however, with the existing public health crisis, he is not expected to start working
               there until at least May 1, 2020. Until the Fox Cities job starts, he will be working
               part-time at Meijer in Appleton in a job that will be paid hourly, which is
               supposed to start March 31, 2020.
       3.      The debtor can file a modified chapter 13 plan, but currently he expects it will
               require suspended or reduced payments for 60 to 90 days. Debtor’s wife is
               currently self-isolating in the marital home after possible exposure to COVID-19.
               Debtor’s wife is in her own chapter 13 bankruptcy.

       PLEASE TAKE NOTICE that a telephone hearing will be held before the Honorable
Beth E. Hanan, United States Bankruptcy Judge, on April 28, 2020 at 10:30 a.m., to consider the
Trustee’s Motion to Dismiss in this case. To appear by telephone, you must call the Court
conference line at 1-888-808-6929, access code 9122579 before the scheduled hearing time.
Please note that the Court may already be in session, so please wait quietly on the telephone for
your case to be called. The Debtor is welcome, but not required to participate in this hearing.

       WHEREFORE, the debtor respectfully objects to the Trustee's Motion to Dismiss and
request that the Court deny said motion and grant him such other and further relief as is just and
appropriate.

Dated this 30th day of March, 2020.

                                                     ESSERLAW LLC
                                                     Attorneys for the Debtor

                                                     By: /s/ Steven E. Berg
                                                          STEVEN E. BERG
ESSERLAW LLC
11805 West Hampton Avenue
Milwaukee, WI 53225
Telephone (414) 461-7000
Facsimile (414) 461-8860
              Case 19-29047-beh         Doc 47     Filed 03/30/20       Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WISCONSIN


In re: Steve M. Swattler,                                     Chapter 13 Proceedings
                 Debtor.                                      Case No. 19-29047-beh


                                  CERTIFICATE OF SERVICE


STATE OF WISCONSIN )
                   ) ss
MILWAUKEE COUNTY )

       The undersigned certified that on the 30th day of March, 2020, I placed the OBJECTION

TO TRUSTEE’S MOTION TO DISMISS AND NOTICE OF HEARING, copies of which are

now on file herein, and that copies of these documents were mailed, properly enclosed in a

postage paid envelope, or served electronically if the party accepts electronic service to the

following:


Rebecca R. Garcia
Trustee (via ecf)

Steve M. Swattler
W6350 Lilac Road
Menasha, WI 54952

                                                                     /s/ Steven E. Berg




ESSERLAW LLC
11805 West Hampton Avenue
Milwaukee, WI 53225
Telephone (414) 461-7000
Facsimile (414) 461-8860
               Case 19-29047-beh        Doc 47     Filed 03/30/20       Page 2 of 2
